Order entered October 6, 2014




                                                  In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                         No. 05-14-01143-CV

                                   CLINTON ADAMS, Appellant

                                                   V.

                               CITY OF DALLAS, TEXAS, Appellee

                          On Appeal from the 44th Judicial District Court
                                      Dallas County, Texas
                              Trial Court Cause No. DC-12-00321-B

                                                  ORDER
       On September 19, 2014, we notified Renee Drake, Official Court Reporter of the 44th Judicial

District Court, that the reporter’s record in this appeal was overdue. Although directed at that time to

file the record no later than September 29, 2014, Ms. Drake has not filed the record. Accordingly, we

ORDER Ms. Drake to file, no later than October 16, 2014 (1) the reporter’s record, (2) written

verification the record has not been requested, or (3) written verification the record has been requested

but appellant has not paid or made payment arrangements for the record. We caution appellant that

notice that the record has been requested but no payment, or showing appellant is entitled to proceed

without payment of costs, has been made may result in this appeal being submitted without the

reporter’s record. See TEX. R. APP. P. 37.3(c).



                                                     /s/    ADA BROWN
                                                            JUSTICE